Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                              FILED
                                                          Oct 19 2012, 9:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                  CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

KEVIN WILD                                      GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                AARON J. SPOLARICH
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JEFFERY SANDERS,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A04-1203-CR-150
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Robert Altice, Judge
                           Cause No. 49G02-1110-FB-69697


                                     October 19, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Jeffrey Paul Sanders (Sanders), appeals his conviction for

theft, a Class D felony, Ind. Code § 35-43-4-2(a) and his adjudication as an habitual

offender, I.C. § 35-50-2-8.

       We affirm.

                                         ISSUE

       Sanders raises one issue for our review, which we restate as: Whether the State

presented sufficient evidence beyond a reasonable doubt to sustain Sanders’ conviction.

                        FACTS AND PROCEDURAL HISTORY

       On September 27, 2011, Sandria Beasley (Sandria) was sleeping when she was

awakened by the sound of someone opening a door to her home in Indianapolis, Indiana.

She called out to ask if it was her brother, Gale Beasley (Gale), who lived with her.

Peering out from the stairs, Sandria saw a man leave her home. Sandria investigated and

found that a sliding glass door at the rear of her home had been removed. She contacted

her other brother, Alonzo Beasley (Alonzo), to come over to the house to help. Alonzo

and Sandria waited for Gale to come home from work.

       After Gale arrived, Alonzo and Sandria left to obtain plywood to board up the area

where the sliding door had been. Following her return, Sandria and Gale discussed

whether the person who broke in would come back. Gale noticed that their lawnmower



                                           2
was inside the house and mentioned it to Sandria, who believed that the person would

return to take it. Gale thereafter called his employer to request the day off.

       Thereafter, Gale was taking photographs of the door when he saw Sanders pushing

the mower across their yard.      Although Gale had never met Sanders, Sandria later

remembered him from two weeks before when she had caught him trespassing. Gale

then confronted Sanders and demanded that he return the mower. Sanders said that the

mower was his. The two men squared off and a struggle ensued.

       During the struggle, Gale called Sandria for help. Sandria entered the fray armed

with an ice pick, scissors, and a baseball bat. As Gale, Sanders, and Sandria struggled,

Sandria hit Sanders with the baseball bat and stabbed him with the scissors. Sandria

dropped the scissors and Sanders retrieved them, stabbing Gale, until Sandria stabbed his

hand with the ice pick. At one point, Sanders wrestled the bat away from Sandria and

said that it was his turn. Sandria and Gale tried to wrest the bat away from Sanders, who

was stabbed or poked in the eye along the way. The struggle continued until the police

arrived. Sanders was transported to the hospital to treat “severe lacerations” to his right

eye and scalp which required surgery and stitches. (Appellant’s App. p. 21). He was

later arrested.

       On October 3, 2011, the State filed an Information charging Sanders with Count I,

burglary, a Class B felony, I.C. § 35-43-2-1; Count II, battery, a Class C felony, I.C. §

35-42-2-1; and Count III, theft, a Class D felony, I.C. § 35-43-4-2. On November 28,

2011, the State charged Sanders with being an habitual offender, I.C. § 35-50-2-8. On

                                              3
December 2, 2011, a bifurcated bench trial was held. At the close of evidence, the trial

court found Sanders not guilty of Counts I and II but found him guilty as charged on

Count III. Subsequently, Sanders admitted he was an habitual offender.

       On December 14, 2011, the trial court held a sentencing hearing and sentenced

Sanders to two and a half years on the theft conviction, enhanced by an additional year

and a half for his adjudication as an habitual offender. The sentences were ordered to run

consecutively for an aggregate sentence of four years. In addition, the trial court issued a

no contact order and ordered restitution in the amount of $1,017.06.

       Sanders now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Sanders argues that there was insufficient evidence beyond a reasonable doubt to

support his conviction for theft. When reviewing sufficiency of the evidence claims, we

do not reweigh the evidence or judge the credibility of the witnesses. Perez v. State, 872
N.E.2d 208, 212-13 (Ind. Ct. App. 2007), trans. denied. Only that evidence which is

most favorable to the verdict, as well as reasonable inferences drawn therefrom, will be

considered. Id. at 213. We will affirm if the evidence and those inferences constitute

substantial evidence of probative value to support the judgment. Id. We will reverse

only if reasonable persons could not form inferences for each material element of the

crime. Id. A judgment may be sustained based on circumstantial evidence alone if that

circumstantial evidence supports a reasonable inference of guilt. Hayworth v. State, 798
N.E.2d 503, 507 (Ind. Ct. App. 2003).

                                             4
      In order to convict Sanders of theft, the State was required to prove beyond a

reasonable doubt that Sanders knowingly or intentionally exerted unauthorized control

over the Beasleys’ lawnmower, with the intent to deprive them of the mower’s value or

use. See I.C. § 35-43-4-2(a). Intent must be determined from a consideration of the

conduct, and the natural consequences of the conduct. See Mason v. State, 944 N.E.2d
68, 73 (Ind. Ct. App. 2011), trans. denied. Accordingly, intent may be proven by

circumstantial evidence. Id.

      Sanders’ sole argument consists of his allegedly mistaken belief that he owned the

mower and therefore lacked the culpability required to convict him of theft. A mistake of

fact may constitute a defense under certain circumstances:

      [i]t is a defense that the person who engaged in the prohibited conduct was
      reasonably mistaken about a matter of fact if the mistake negates the
      culpability required for commission of the offense.

I.C. § 35-41-3-7. Three elements must be satisfied for a mistake of fact to constitute a

valid defense: (1) the mistake must be honest and reasonable; (2) the mistake must be

about a matter of fact; and (3) the mistake must negate the culpability required to commit

the crime. Nolan v. State, 863 N.E.2d 398, 404 (Ind. Ct. App. 2007), trans. denied.

      Sanders relies on an excerpt from Gale’s testimony to assert that the evidence was

insufficient to prove his intent to deprive the Beasleys of their mower. During their

struggle, Gale testified that Sanders said “[i]t’s not your mower, it’s my mower.” (Tr. p.

30). Sanders contends that this proves he was mistaken about the ownership of the



                                            5
mower and therefore lacked the intent to deprive the Beasleys of the mower’s value or

use. We do not find this argument persuasive.

      At trial, Sanders testified that he knew Gale owned the mower but took it because

Gale owed him money from a drug deal. Gale, however, denied knowing Sanders at all.

Faced with these contradictory accounts, the trial court refused to believe Sanders’

ownership claim.    Thus, Sanders’ argument is simply an invitation to reweigh the

evidence, which we may not do on appeal. See Perez, 872 N.E.2d at 212-13.

      Instead, the evidence most favorable to the verdict establishes Sanders’ guilt.

Both Gale and Sandria testified that the lawnmower was kept inside their home. Sandria

had confronted Sanders two weeks earlier for trespassing. Prior to seeing Sanders with

the mower, Gale confirmed that it was in their house during his discussion with Sandria.

Gale confronted Sanders and demanded the return of the mower. Both he and Sandria

testified that they never gave Sanders permission to use the mower. Following the

confrontation, Sanders and Gale fought over the mower. Finally, Sanders testified that

the mower belonged to Gale. The foregoing evidence supports a reasonable inference

that Sanders intended to commit theft when he took the Beasleys’ mower. Based on the

facts before us, we conclude that the State presented sufficient evidence from which the

trial court could reasonably conclude that Sanders had committed theft.

                                    CONCLUSION

      Based on the foregoing, we conclude that the State presented sufficient evidence

beyond a reasonable doubt to sustain Sanders’ conviction.

                                            6
      Affirmed.

BAILEY, J. and CRONE, J. concur




                                  7